Citation Nr: 1648436	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-04 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder and a mood disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associated Counsel






INTRODUCTION

The Veteran served on active duty from May 1966 to September 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  


REMAND

Before the Board makes a determination as to the claims on appeal, further development of the record is necessary.  Specifically, the claims file must be returned to the examiner who provided the December 2015 VA examination and opinion in order to clarify the examiner's opinion regarding whether a psychiatric disorder is related to the Veteran's military service. 

The Board's April 2015 remand ordered that the Veteran be scheduled for a VA examination with the purpose of providing an opinion as to the nature and etiology of any psychiatric disorder diagnosed.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran's claims file was first sent to a VA psychologist in August 2015, who issued a response in which he stated that he reviewed the Veteran's records and found that a new evaluation was necessary as the most recent evaluation for a psychiatric disorder was over three years old.  Furthermore, in that evaluation it was determined that the Veteran did not meet the criteria for a mental health disorder on the basis of the Veteran's lack of credibility on his self-report.  

The Veteran was subsequently scheduled for a VA posttraumatic stress disorder (PTSD) examination in December 2015.  The VA examiner administered psychiatric evaluations, and determined that the Veteran did not meet the criteria for a diagnosis of PTSD on the basis that he did not endorse many symptoms of PTSD.  Instead, the examiner set forth diagnoses of an antisocial personality disorder, which he found to have been a congenital condition that began in adolescence, as well as an unspecified mood disorder, which he found to be secondary to the personality disorder.  With regards to the etiology of the personality disorder, the examiner stated that the Veteran's military service did not aggravate the personality disorder because there is no natural course for a personality disorder.  The examiner found that the Veteran self-reported that he had exhibited behaviors stemming from the personality disorder ever since adolescence and that those behaviors had continued well into adulthood. 

With regards to the etiology of the unspecified mood disorder, the examiner stated that this was unlikely to be related to the reported military sexual trauma.  In support thereof, the examiner stated that the mood disorder was best accounted for as secondary to the negative consequences of the personality disorder.  The examiner then proceeded to qualify the dismissal of the PTSD diagnosis, and found that any of the symptoms of PTSD that the Veteran did endorse were attributable to the personality disorder.  The examiner further commented that the prior diagnoses of PTSD were "primarily based on his self-report of PTSD types of symptoms without examining the frequency, severity, and relationship to the stressor in depth."  

The December 2015 VA examiner's opinion is inadequate as it was not responsive to the Board's April 2015 remand directives.  Stegall, 11 Vet. App. at 268.  The examiner did not discuss in sufficient detail whether either the personality disorder or the mood disorder were etiologically related to military service.  In the case of the personality disorder, the examiner stated that the disorder preexisted service and that it was not aggravated by service, but does not explain why he found that the disorder preexisted service other than highlighting the Veteran's self-reporting, even though that self-reporting was later questioned when dismissing the PTSD diagnosis.  As for the etiology of the mood disorder, the Veteran did not offer any rationale as to why the mood disorder was not related to service and only supported the opinion by stating it was more likely secondary to the personality disorder.  In short, the Board cannot make a determination as to the Veteran's claim without an opinion regarding the nature and etiology of a psychiatric disorder that has a clear rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  Therefore, the case must be remanded in order to obtain an addendum opinion.

Accordingly, the case is remanded for the following action:

1.  Provide the Veteran's claims file to the VA psychologist who issued the opinion in the December 2015 VA examination, or, if he is not available, to another qualified VA psychologist, for the purpose of providing an opinion as to the nature and etiology of the Veteran's acquired psychiatric disorder.  The electronic claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

The examiner must first provide diagnoses for all currently and previously diagnosed psychiatric disorders found.  Then, based upon the claims file review, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to whether any currently or previously diagnosed psychiatric disorder preexisted service, and if so, whether it did not worsen beyond natural progression during service.  The specific evidence upon which these determinations are made must be stated.

If the disorder is not found to have preexisted service, and a diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether the verified stressors are sufficient to produce PTSD; and (2) whether there is a link between PTSD symptomatology and the in-service stressors found to be established by the record and found sufficient to produce PTSD.  

If the disorder is not found to have preexisted service and a PTSD diagnosis is not appropriate, the examiner must provide an opinion as to whether any diagnosed disorder is related to the Veteran's military service.  In providing this opinion, the examiner must consider, and discuss as necessary, the lay statements contained within the claims file regarding the Veteran's reported military sexual trauma. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

